Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	 
Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al. (JP08278476), hereinafter Shinohara.	
	In reference to claim 1, Shinohara discloses a system (200) in Fig. 14 comprising:
	a head-mounted support structure (22);
	a display (LCD in Figs. 1 and 2  light source and with main body 4 with for display 23 in Fig. 14) having a display surface (surface coupled to the lens 5);


	In reference to claim 2, Shinohara discloses the lens element is a first lens element (lens element (5) for the display left display 23 in Fig. 14) and the display has a left display portion (left display 23 on in Fig. 14) and a right display portion (right display 23 of Fig. 14), the system further comprising:
	a second lens element (5 of the display panel 2 of right display 23 of Fig. 14), 
	wherein the first lens element directs images from the left display portion to a left eye box (as shown in Fig. 3) and wherein the second lens element (lens 5 of the right display 23) directs images from the right display portion to a right eye box as in Fig. 3 and paragraph [27]);
	a first layer of optically clear adhesive (optical transparent adhesive (6) that optically and physically couples the first lens element to the left display portion; and 
	a second layer of optically clear adhesive that optically and physically couples the second lens element to the right display portion (paragraph [11]).
 
	In reference to claim 4, Shinohara discloses a layer of optically clear adhesive (6) that attaches the surface of the lens element (5) to the display surface (paragraph [11]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Lee et al. (US 2015/0153825), hereinafter Lee.
	In reference to claim 3, Shinohara discloses the head-mounted support structure comprises a support structure that supports the first lens element (Fig. 14) but does not disclose an input-output unit component that aligned with an opening in the support structure portion.
	In the same field of endeavor, Lee discloses in Fig. 1a, a support structure portion (20) that supports a first lens element (10) and an input element (165 or 161) that is aligned with an opening in the support structure (opening space of the housing 20 provided for the touchpad 165 or input 161)  as shown in Fig. 1A.
.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shinohara in view of Ouderkirk et al. (U.S. Patent No. 9,841,598), hereinafter Ouderkirk.
	In reference to claim 5, Shinohara discloses the lens element that directly contacts the display surface (paragraph [11]) but does not disclose the lens element is a non-rigid element. 
	In the same field of endeavor, Ouderkirk discloses a lens (122, 124 of Fig. 1) of a head up display using a non-rigid lens element , optical clear polymer, i.e., light transmitted silicone (col. 7, lines 12-16).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to use the non-rigid lens element in Cambridge as taught by Ouderkirk to provide high quality optical performance with a minimum of artifacts, and is also robust enough to withstand normal handling and usage typical for eyeglasses (col. 1, lines 36-40).  

In reference to claim 6, Ouderkirk inherently discloses the non-rigid lens element is a clear gel, i.e. light-transmissive optical material such as clear silicone (col. 7, lines 12-16 (Silicone is the name used to describe plastic materials with a gel-like consistency that contain silicone, as well as oxygen, carbon and other elements… https://coopervision.com/about-contacts/silicone-hydrogel-contact-lenses).	

	In reference to claim 7, Ouderkirk inherently discloses the non-rigid lens element is a clear elastomer, i.e., clear silicone (col. 7, lines 12-16 and for example Silicone is identified as a synthetic elastomer as it is a polymer which displays viscoelasticity – that is to say it shows both viscosity and elasticity. Colloquially people call these elastic characteristics rubber. Silicone itself is made up of carbon, hydrogen, oxygen and silicon.Jul 31, 2017 silicone.co.uk › news › where-does-silicone-rubber-come-...).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara and Kwon in view of Ouderkirk.
	In reference to claim 8, Shinohara does not disclose but in the same field of endeavor Kwon discloses an display system in Fig. 23 with additional lens (300) element aligned with and coupled to the lens element (200), and the additional lens is separated from the display surface by a gap (distance separated by 200) and wherein the lens element (200) fills the gap.
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to utilize the additional lens element in Cambridge as taught by Kwon to image quality by suppressing moire phenomenon and mitigating an inversion 
	Shinohara does not disclose the additional lens element is a rigid lens but in the same field of endeavor, Ouderkirk discloses a lens of a head mounted display can be made by optical glass or ceramic, i.e. a rigid lens (col. 7, lines 16-20).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to utilize the rigid lens in Cambridge as taught by Ouderkirk to provide high quality optical performance with a minimum of artifacts, and is also robust enough to withstand normal handling and usage typical for eyeglasses (col. 1, lines 36-40).   

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Nakamura et al. (US 2016/0131909)
	In reference to claim 15, Shinohara discloses the surface of the lens element (5) in Fig. 4 that faces the display surface is a first surface and the lens element (5) has a second surface that opposes the face surface and an edge between the first surface and second surfaces, 
	Shinohara does not discloses a light blocking coating on the edge of the lens element. 
	In the same field of endeavor, Nakamura discloses a light blocking coating on the edge surface of the lens element 112 in Fig. 3B for a head mounted display (100) in Fig. 1 (see paragraph [27]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to provide the light block coating in Shinohara as taught by Nakamura restrict the reflection from the inner surface of the lens (paragraph [37]).

Claims  16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Ouderkirk 
	In reference to claim 16, Shinohara discloses a system in Figs. 14, and 2 comprising:
	a head-mounted support structure;
	a display (4 in Fig. 2, for right display unit 23 of Fig. 14) having a light-emitting surface (surface coupled to the convex lens 5), see Fig. 2, and 
	a lens module (5) support by the head mounted display support structure, where the lens module (5) having a surface that is separated from the light-emitting surface by a gap and a gel (6) that fills the gap (the flat surface of the lens 5 is adhered to the glass substrate 8 on the light emitting side of the display panel by an transparent adhesive 6 such as an epoxy resin, an ultraviolet curable resin and an adhesive resin; see paragraph [11]).
	Shinohara does not disclose the lens element is a rigid element. In the same field of endeavor, Ouderkirk discloses a lens (122, 124 of Fig. 1) of a head up display using a rigid lens element, for example, optical glass or ceramic such as a soda lime glass, a borosilicate glass, silica, or sapphire (col. 7, lines 16-18).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to use the non-rigid lens element in Cambridge as taught by Ouderkirk to provide high quality optical performance with a minimum of artifacts, and is also robust enough to withstand normal handling and usage typical for eyeglasses (col. 1, lines 36-40).   .
In reference to claim 17, Shinohara discloses the lens module is a first lens module and the display has a left display portion (display 4 of the display unit 23 in Fig. 4) and a right display portion (display panel 4 for the right display unit 23) , the system further comprising:
	a second lens module (lens 5 in Fig. 2 in Fig. of the right display unit 23 in Fig. 14) supported by the head-mounted support structure, wherein the first lens module directs a left portion of an image images from the light-emitting surface of the left display portion to a left eye box (left display unit 23), wherein the second lens module directs a right portion of the image images from the right display portion to a right eye box (right display unit 23), and wherein the second lens module comprises a gap-filling gel (optical transparent adhesive… adhesive resin; paragraph [11]) between an additional rigid lens element (5) and the right display portion (4) of the display unit 23 in Fig. 14 and paragraph [27].

	In reference to claim 18, Shinohara discloses a head-mounted support structure (22) supports the rigid lens element (5) and defines a cavity that includes the rigid lens element (5) and the display (4) and wherein the gel (adhesive resin) fills the cavity as shown in Fig. 2.

	In reference to claim 19, Shinohara discloses the gel (6) directly contact the light emitting surface of the display as shown in Fig, 2.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara. 
	In reference to claim 25, Shinohara discloses, in one embodiment, that there is no gap is present between the display surface of display (panel 4) and the lens element (5) as shown in Figs. 6 and 7.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide no gap present between the display surface of display and the lens element to the lens is not easily peeled off from the display and the mechanical strength can be improved (paragraph [21]).
 

 Allowable Subject Matter
Claims 9, 11, 12 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests:
	With respect to claim 9,
	wherein the lens element comprises a first material that has a first refractive index and wherein the additional lens element comprises a second material that has a second refractive index that is higher than the first refractive index, wherein the lens element has an additional surface that is interposed between the additional lens element and the surface of the lens element and wherein the additional surface of the lens element provides refractive power to the system.

	With respect to claim 11.     
the display surface is a first surface of the lens element is a first surface, wherein the lens element has a second surface that opposes the first surface and an edge between the first and second surfaces, wherein the lens element has a protrusion that extends from the edge, and wherein the system further comprises an input-output component mounted to the protrusion.
	 With respect to claim 12,
	the surface of the lens element is a surface is a first surface, wherein the lens element has a second surface that opposes the first surface and an edge between the first and second surfaces, wherein the lens element has a recess in the edge, and wherein the system further comprises an input-output component mounted in the recess.
With respect to claim 13,
	the head-mounted support structure comprises a lens module support structure that supports the lens element and wherein the system further comprises:
	a camera that is aligned with an opening in the lens module support structure, wherein the camera captures images through the opening and the lens element.
 
Claim 20, 21 and 24 are allowed as indicated in the previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-21, 24-25 have been considered but are moot because the new ground of rejection with respect to claims 1-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

 
/DUC Q DINH/Primary Examiner, Art Unit 2692